DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 34–38 and 42–53 is/are pending.
Claim(s) 1–33 and 39–41 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0343510 A1.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 34.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 36–41, 44–49 and 51–53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 35–49 and 51–53 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph.

Claim(s) 35, 42, and 43 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "wherein the polyolefin layer comprises at least one membrane or layer of polyethylene." Claim 34, which claim 35 is directly dependent, recites the limitation "a polyolefin layer which comprises at least one membrane of polypropylene." It is unclear if "at least one membrane or layer of polyethylene" is in addition to or replaces "a polyolefin layer which comprises at least one membrane of polypropylene." If "at least one membrane or layer of polyethylene" is in addition to "a polyolefin layer which comprises at least one membrane of polypropylene," the Office recommends the limitation "wherein the polyolefin layer further comprises at least one membrane or layer of polyethylene."
Claim 42 recites the limitation "wherein one of or a combination of the lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2)." Claim 34, which claim 42 is directly dependent, recites the limitation "wherein the surfactant coating consists of a combination of lithium salts of a linear and branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2)." It is unclear if the surfactant coating requires "a combination of lithium salts of a linear and branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2)" are recited in claim 34 or "one of or a combination of the lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2)" as recited in claim 42.
Claim 43 recites the limitation "wherein one of or a combination of the lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2)." Claim 34, which claim 43 is directly dependent, recites the limitation "wherein the surfactant coating consists of a combination of lithium salts of a linear and branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2)." It is unclear if the surfactant coating requires "a combination of lithium salts of a linear and branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2)" are recited in claim 34 or "one of or a combination of the lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2)" as recited in claim 43.

Claim Rejections - 35 USC § 103
Claim(s) 50–53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2011/0223486 A1, hereinafter Zhang) in view of Takita et al. (US 2011/0236764 A1, hereinafter Takita).
Regarding claims 50–53, Zhang discloses a microporous battery separator comprising:
at least one polyolefin layer (see monolayer PP, [0029]); and
at least one surfactant coating or treatment therein or thereon to enhance wettability of the membrane by solvent-based electrolyte (see surfactant, [0156]).
Zhang does not explicitly disclose:
wherein the separator is wet by an organic or inorganic electrolyte in less than 20 seconds;
wherein the separator is wet by the organic or inorganic electrolyte in less than 5 seconds;
wherein the separator is wet by the organic or inorganic electrolyte in less than 1 second; and
wherein the separator is wet by the organic or inorganic electrolyte in 0.5 seconds.
Takita discloses a separator wet be an organic or inorganic electrolyte is less than 0.5 second to increase the rate at which the batteries can be produced (see electrolytic solution absorption speed, [0086]). Zhang and Takita are analogous art because they are directed to separators for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Zhang with the electrolytic solution absorption speed of Takita in order to increase the rate at which the batteries can be produced.

Double Patenting
Claim(s) 34–38 and 42–47 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1–12 of U.S. Patent No. 10,741,814 B2, hereinafter reference patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–12 of the reference patent renders obvious instant claims 34–47.
Regarding claim 34, the reference patent discloses a microporous battery separator for a lithium battery, comprising:
a polyolefin layer which comprises at least one membrane of polypropylene (C16/4–5); and
at least one non-woven layer on at least one side of the polyolefin layer (C16/L6–7),
wherein the non-woven layer comprises polypropylene (C16/L7–8), and
wherein the separator has a surfactant coating thereon (C16/L8–9),
wherein the surfactant coating consists of a combination of lithium salts of a linear and branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2) (C16/L9–22) in a combined weight add-on amount of from about 1.37% to about 10.0 wt. % (C16/L23–25):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (C16/L9–22)
where R is an alkyl functionality having the following formula CnH2n+1 with n > 6 and Xm+ is Li+ (C16/L9–22) or

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (C16/L9–22)
where R1 and R2 are independently an alkyl functionality which can be CnH2n+1, with n > 6 and Xm+ is Li+ (C16/L9–22);
Regarding claim 35, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the polyolefin layer further comprises at least one membrane or layer of polyethylene (C16/L46–48).
Regarding claim 36, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the non-woven layer comprises a non-woven layer having a melting point less than about 200° C (C16/L30–32).
Regarding claim 37, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein n is greater than 8 for either the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (1) or the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (2) (C16/L26–27);
Regarding claim 38, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein n is between 12 and 20 for either the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (1) or the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (2) (C16/L28–29).
Regarding claim 42, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein one of or a combination of the lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2) are present in the weight add-on amount from about 2.58% to about 10% (C16/L23–25).
Regarding claim 43, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein one of or a combination of the lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2) are present in the weight add-on amount from about 2.58% to about 4.84% (C16/L23–25).
Although the reference patent does not explicitly disclose a range of about 2.58% to 4.84%, the reference patent does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 44, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the polyolefin layer further comprises at least one membrane of polyethylene, polypropylene, or a combination, blend or mixture thereof (C16/L42–45).
Regarding claim 45, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the polyolefin layer which comprises at least one membrane of polypropylene comprises multiple layers of polypropylene, or multiple layers of polyethylene and polypropylene (C16/L46–48).
Regarding claim 46, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the polyolefin layer is selected from one of the following multilayer arrangements: PP/PP, PE/PP, PP/PE/PP, PE/PP/PE, PP/PP/PP, PP/PP/PP/PP, PE/PP/PP/PE, PP/PE/PE/PP, PP/PP/PP/PP/PP, PP/PP/PE/PP/PP, PP/PE/PP/PE/PP, PE/PP/PE/PP/PE, PP/PP/PP/PP/PP/PP, PE/PE/PP/PP/PE/PE, PP/PP/PE/PE/PP/PP, PP/PE/PP/PP/PE/PP, PE/PP/PE/PE/PP/PE, PP/PE/PE/PE/PE/PP, and PE/PP/PP/PP/PP/PE (C16/L49–56).
Regarding claim 47, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the non-woven layer further comprises polyethylene, low density polyethylene, polycarbonate, polyethylene terephthalate, polybutylene terephthalate, polymethylpentene, polystyrene, polyamide, polyimide, nylon, or a combination, blend or mixture thereof (C16/L33–38).

Claim(s) 48–53 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s)1–12 of U.S. Patent No. 10,741,814 B2 in view of Takita (US 2011/0236764 A1). 
Regarding claims 48 and 49, the reference patent discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein the separator wets by an organic or inorganic electrolyte in less than 5 seconds; and
wherein the separator wets by an organic or inorganic electrolyte in less than 1 second.
Takita discloses a separator wet be an organic or inorganic electrolyte is less than 1 second to increase the rate at which the batteries can be produced (see electrolytic solution absorption speed, [0086]). The reference patent and Takita are analogous art because they are directed to separators for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of the reference patent with the electrolytic solution absorption speed of Takita in order to increase the rate at which the batteries can be produced.
Regarding claims 50–53, the reference patent discloses a microporous battery separator comprising:
at least one polyolefin layer (C16/4–5); and
at least one surfactant coating or treatment therein or thereon to enhance wettability of the membrane by solvent-based electrolyte (C16/L8–9).
Zhang does not explicitly disclose:
wherein the separator is wet by an organic or inorganic electrolyte in less than 20 seconds;
wherein the separator is wet by the organic or inorganic electrolyte in less than 5 seconds;
wherein the separator is wet by the organic or inorganic electrolyte in less than 1 second; and
wherein the separator is wet by the organic or inorganic electrolyte in 0.5 seconds.
Takita discloses a separator wet be an organic or inorganic electrolyte is less than 0.5 second to increase the rate at which the batteries can be produced (see electrolytic solution absorption speed, [0086]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Zhang with the electrolytic solution absorption speed of the reference patent in order to increase the rate at which the batteries can be produced.

Response to Arguments
Applicant's arguments with respect to claims 50–53 and the double patenting rejection have been fully considered but they are not persuasive.
Applicants argue the claimed invention requires the presence of both linear and branched alkylbenzenesulfonate lithium salts (P10/¶3). It is noted that the features upon which applicant relies (i.e., e presence of both linear and branched alkylbenzenesulfonate lithium salts) are not recited in claims 50–53.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 50–53 recites "[a] microporous battery separator comprising: at least one polyolefin layer; and at least one surfactant coating or treatment therein or thereon to enhance wettability of the membrane by solvent-based electrolyte, wherein the separator is wet by an organic or inorganic electrolyte in less than 20 seconds; wherein the separator is wet by the organic or inorganic electrolyte in less than 5 seconds; wherein the separator is wet by the organic or inorganic electrolyte in less than 1 second; and wherein the separator is wet by the organic or inorganic electrolyte in 0.5 seconds." Claims 50–53 do not require the presence of both linear and branched alkylbenzenesulfonate lithium salts.
Applicants are the references do not disclose all of the limitations of claims 50–53 (P10/¶3). Zhang discloses a microporous battery separator comprising at least one polyolefin layer (see monolayer PP, [0029]); and at least one surfactant coating or treatment therein or thereon to enhance wettability of the membrane by solvent-based electrolyte (see surfactant, [0156]). Takita discloses a separator wet be an organic or inorganic electrolyte is less than 0.5 second to increase the rate at which the batteries can be produced (see electrolytic solution absorption speed, [0086]). Therefore, the references do disclose all of the limitations of claims 50–53.
Applicants argue the double patenting rejection is provisional as no claims have yet been held allowable (P10/¶4). The claims of U.S. Patent No. 10,741,814 B2 have been held allowable and are patented. Applicants may persuasively argue that the claims are patentably distinguishable from the prior art, amend the claims to patentably distinguish over U.S. Patent No. 10,741,814 B2, or file a terminal disclaimer Therefore, the double patenting rejection is not provisional as the claims of U.S. Patent No. 10,741,814 B2 have been held allowable.

Applicant’s arguments with respect to claim(s) 34–38 and 42–49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kose (US 2015/0188140 A1) discloses a branched alkylbenzene sulfonic acid depicted in the following chemical structure (2) (see linear or branched alkylbenzene sulfonate, [0082]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725